                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO

LABORATORY CORPORATION OF AMERICA,
INC.,

        Plaintiff,

v.                                                 No. 2:19-cv-00495-SMV-KRS

SCOTT McMAHON, individually, and
WHOLE WORLD HEALTH CARE, P.C.,

        Defendants.

     ORDER OF LEAVE TO ATTEND SETTLEMENT CONFERENCE BY ASSOCIATE
                               COUNSEL

        This matter comes before the Court on Plaintiff’s Unopposed Motion to Attend

Settlement Conference by Associate Counsel. The Court, noting that the matter is unopposed

and being duly advised of the premises, FINDS that the motion is well taken and should be

GRANTED. Now, therefore, the Court grants leave to Plaintiff to appear at the settlement

conference scheduled for February 5, 2020, through Mr. Brooks, who has entered an appearance

on Plaintiff’s behalf in this matter.

        IT IS SO ORDERED.


                                           Hon. Kevin R. Sweazea
                                           United States Magistrate Judge
Respectfully submitted,

MONTGOMERY & ANDREWS, P.A.

By:    /s/ Kaleb W. Brooks
       Suzanne C. Odom
       Kaleb W. Brooks
325 Paseo de Peralta
Santa Fe, NM 87501
505-982-3873
sco@montand.com
kwbrooks@montand.com

Counsel for Plaintiff

Approved:

Via electronic mail 1-22-20
Brian P. Brack, Esq.
DIXON SCHOLL & CARRILLO, P.C.
6700 Jefferson Street NE, Bldg B, Suite 1
Albuquerque, NM 87109
505-244-3890
Bbrack@dsc-law.com

Counsel for Defendants Dr. McMahon
and Whole World Health Care, P.C.




                                            2
